IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-0845-10



                             JASON SHANE DAVIS, Appellant

                                                 v.

                                   THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FIFTH COURT OF APPEALS
                             DALLAS COUNTY

       J OHNSON, J., filed a concurring opinion.

                            CONCURRING OPINION

       From the record, it appears that, four and one-half months after appellant arrived in

Dallas County after extradition pursuant to IADA and with the IADA clock ticking, the state

chose to reindict appellant and to request a continuance because of that reindictment. The trial

court granted the state’s request, thereby pushing the beginning of the trial well past the time

limits of the IADA.

       In this Court, the state complains that the court of appeals erroneously placed on the trial

court the burden of making a record of its reasoning in finding good cause that justified a second
                                                                                                  2

continuance. Because the second state continuance appears to have been granted because of a

new indictment, determining whether the allegations in the new indictment were sufficiently

different so as to necessarily require reworking of the state’s case requires comparison of the two

indictments. The burden of making a record that permits such a comparison rests with the party

who opposed the continuance–appellant. The record includes only the second indictment.

Appellant did not carry his burden of providing an adequate record on appeal and so must bear

the consequences.

       I therefore join the opinion of the Court.



Filed: June 8, 2011
Publish